Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. No claim has been cancelled.
4. Claims 1-3, 5-6, 11-13, and 15-16 have been amended. 
5. Claims 1- 20 are pending. 
Examiner’s Amendment
6.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Yanbin Xu on February 16, 2022 to amend claims 1-3, 5-6, 11-13, and 15-16.   
The application has been amended as follows:           
                         CLAIMS: 
            7.      Please replace claims 1-3, 5-6, 11-13, and 15-16 as follows: 
      1. (Currently Amended) A blockchain-based infringement detection method, wherein a blockchain stores first key data of a deposited work and a first feature value extracted from first work content of the deposited work, and the first key data comprises data proving that the deposited work is an original work; the blockchain is deployed with a smart contract for infringement detection of a work to be deposited, the method comprising:
receiving a registration transaction initiated by a user, wherein the registration transaction comprises second key data of the work to be deposited and a contract address of the smart contract;
invoking, in response to the registration transaction, a first detection logic declared in the smart contract corresponding to the contract address, extracting a second feature value from second work content of the work to be deposited, and matching the extracted second feature value with the first feature value of the deposited work in the blockchain; and
second key data of the work to be deposited with the first key data of the deposited work in the blockchain that comprises the data proving that the deposited work is the original work, and when the matching succeeds, determining that the work to be deposited has an infringement risk. 
                 2. (Currently Amended) The blockchain-based infringement detection method according to claim 1, wherein the matching the extracted second feature value with the first feature value of the deposited work in the blockchain comprises:
calculating a first similarity between the extracted second feature value and the first feature value of the deposited work in the blockchain;
the further invoking, when the matching succeeds, the second detection logic declared in the smart contract corresponding to the contract address, matching the second key data of the work to be deposited with the first key data of the deposited work in the blockchain, and when the matching succeeds, determining that the work to be deposited has an infringement risk comprises:
further invoking, when the first similarity exceeds a first threshold, the second detection logic declared in the smart contract corresponding to the contract address.

                     3. (Currently Amended) The blockchain-based infringement detection method according to claim 1, wherein the matching the second key data of the work to be deposited with the first key data of the deposited work in the blockchain, and when the matching succeeds, determining that the work to be deposited has an infringement risk comprises:
calculating a second similarity between the second key data of the work to be deposited and the first key data of the deposited work in the blockchain, and when the second similarity exceeds a second threshold, determining that the work to be deposited has an infringement risk.
                      5. (Currently Amended) The blockchain-based infringement detection method according to claim 1, further comprising:
further invoking, when it is determined that the work to be deposited has an infringement risk, an infringement processing logic declared in the smart contract corresponding to the contract address, and second key data of the work to be deposited and the first key data of the deposited work between both users when the target user provides original authorization.
                           6. (Currently Amended) The blockchain-based infringement detection method according to claim 1, further comprising:
further invoking, when the matching between the extracted second feature value and the first feature value of the deposited work in the blockchain fails, or the matching between the second key data of the work to be deposited and the first key data of the deposited work in the blockchain fails, a deposit logic declared in the smart contract
corresponding to the contract address and storing the second key data of the work to be deposited and the extracted second feature value in the blockchain.  

                  11. (Currently Amended) A blockchain-based infringement detection device, wherein a blockchain stores first key data of a deposited work and a first feature value extracted from first work content of the deposited work, and the first key data comprises data proving that the deposited work is an original work; the blockchain is deployed with a smart contract for infringement detection of a work to be deposited, the device comprising:
a processor; and
a memory storing instructions executable by the processor,
wherein the processor is configured to:
receive a registration transaction initiated by a user, wherein the registration transaction comprises second key data of the work to be deposited and a contract address of the smart contract;
invoke, in response to the registration transaction, a first detection logic declared in the smart contract corresponding to the contract address, extract a second feature value from second work content of the work to be deposited, and match the extracted second feature value with the first feature value of the deposited work in the blockchain; and
further invoke, when the matching succeeds, a second detection logic declared in the smart contract corresponding to the contract address, match the second key data of the work to be deposited first key data of the deposited work in the blockchain that comprises the data proving that the deposited work is the original work, and when the matching succeeds, determine that the work to be deposited has an infringement risk.
                 12. (Currently Amended)  The blockchain-based infringement detection device according to claim 11, wherein the processor is further configured to:
calculate a first similarity between the extracted second feature value and the first feature value of the deposited work in the blockchain; and
further invoke, when the first similarity exceeds a first threshold, the second detection logic declared in the smart contract corresponding to the contract address.

                  13. (Currently Amended)  The blockchain-based infringement detection device according to claim 11, wherein the processor is further configured to:
calculate a second similarity between the second key data of the work to be deposited and the first key data of the deposited work in the blockchain, and when the second similarity exceeds a second threshold, determine that the work to be deposited has an infringement risk.
                       
                       15. (Currently Amended)  The blockchain-based infringement detection device according to claim 11, wherein the processor is further configured to:
further invoke, when it is determined that the work to be deposited has an infringement risk, an infringement processing logic declared in the smart contract corresponding to the contract address, and send a prompt message to a target user corresponding to the deposited work; and share the second key data of the work to be deposited and the first key data of the deposited work between both users when the target user provides original authorization.

                      16. (Currently Amended) The device blockchain-based infringement detection according to claim 11, wherein the processor is further configured to:
further invoke, when the matching between the extracted second feature value and the first feature value of the deposited work in the blockchain fails, or the matching between the second key data first key data of the deposited work in the blockchain fails, a deposit logic declared in the smart contract corresponding to the contract address and store the second key data of the work to be deposited and the extracted second feature value in the blockchain.  
 
            Allowable Subject Matter
8. Claims 1  and  11 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 7, and 14 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 12-16 of the Remarks, filed on January 24, 2022, and dependent claims 2-10 and 12-20 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Zhang (US pat. No 20210182871) prior art of record teaches receiving a registration transaction initiated by a user, wherein the registration transaction comprises second key data of the work to be deposited and a contract address of the smart contract;
invoking, in response to the registration transaction, a first detection logic declared in the smart contract corresponding to the contract address, extracting a second feature value from second work content of the work to be deposited, and matching the extracted second feature value with the first feature value of the deposited work in the blockchain. 
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 1 as similarly recited in independent claim 11: 
And further invoking, when the matching succeeds, a second detection logic declared in the smart contract corresponding to the contract address, matching the second key data of the work to be deposited with the first key data of the deposited work in the blockchain that comprises the data proving that the deposited work is the original work, and when the matching succeeds, determining that the work to be deposited has an infringement risk. 
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tran, US20210256070, title “ Non-fungible token (nft)” 


Tran, US20200117690, title “ Smart device” 


Tran, US20220023742, title “ Blockchain” 


McDonough, US10339523, title “ Point-to-point transaction guidance apparatuses, methods and systems”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

Date: 2/16/2022  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438